TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-10-00390-CV




Shawn Sprinkel, Appellant

v.

Geico General Insurance Company, Appellee




FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT
NO. 35,904, HONORABLE GUILFORD L. JONES III, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N

                        On September 21, 2010, this Court notified appellant that the clerk’s record in
the above cause was overdue.  This Court requested that appellant make arrangements for the record
and submit a status report regarding this appeal on or before October 1, 2010.  This Court further
informed appellant that failure to do so may result in the dismissal of this appeal for want of
prosecution.  The deadline has passed, and we have received no response from appellant.
Accordingly, we dismiss the appeal for want of prosecution.  See Tex. R. App. P. 42.3(b). 
 
                                                                        __________________________________________
                                                                        Bob Pemberton, Justice
Before Chief Justice Jones, Justices Puryear and Pemberton
Dismissed for Want of Prosecution
Filed:   December 9, 2010